Name: Commission Regulation (EC) No 1638/94 of 5 July 1994 concerning the classification of certain goods in the combined nomenclature
 Type: Regulation
 Subject Matter: health;  electronics and electrical engineering;  economic analysis;  tariff policy
 Date Published: nan

 7.7.1994 EN Official Journal of the European Communities L 172/5 COMMISSION REGULATION (EC) No 1638/94 of 5 July 1994 concerning the classification of certain goods in the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), as last amended by Commission Regulation (EC) No 882/94 (2), and in particular Article 9, Whereas in order to ensure uniform application of the combined nomenclature annexed to the said Regulation, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and those rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific Community provisions, with a view to the application of tariff and other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to the present Regulation must be classified under the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3; Whereas it is acceptance that binding tariff information issued by the customs authorities of Member States in respect of the classification of goods in the combined nomenclature and which do not conform to the rights established by this Regulation, can continue to be invoked, under the provisions in Article 12 (6) of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (3), for a period of three months by the holder; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Tariff and Statistical Nomenclature Section of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN codes indicated in column 2 of the said table. Article 2 Binding tariff information issued by the customs authorities of Member States which do not conform to the rights established by this Regulation can continue to be invoked under the provisions of Article 12 (6) of Regulation (EEC) No 2913/92 for a period of three months. Article 3 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 July 1994. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 103, 22. 4. 1994, p. 5. (3) OJ No L 302, 19. 10. 1992, p. 1. ANNEX Description of goods Classification CN code Reasons (1) (2) (3) 1. An adapter in its own housing, the main elements of which are: input/output boards, an interface board, a memory board, a control board (with active and passive components and monolithic integrated circuits) and a power supply board. The adapter provides for the digital transmission of data between automatic data-processing machines within a digital network that works at 10 Mbps (megabits per second). 8517 82 90 Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature, Note 5 to Chapter 84 and by the texts of CN codes 8517, 8517 82 and 8517 82 90. 2. A link adapter in its own housing, consisting of two adapters, linked by cable and controlled by a microprocessor unit. The main elements of both adapters are: input/output boards, an interface board, a memory board, a control board (with active and passive components and monolithic integrated circuits) and a power supply board. The apparatus digitally links two networks having different characteristics and so provides for the transmission of data. 8517 82 90 Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature, Note 5 to Chapter 84 and by the texts of CN codes 8517, 8517 82 and 8517 82 90. 3. A transceiver in its own housing, the main elements of which are an input/output board, a control board (with active and passive components and monolithic integrated circuits) and an enclosed power supply. The apparatus makes it possible to attach up to four adapters to a 50-Mbps (Megabits per second) network for the digital transmission of data. 8517 82 90 Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature, Note 5 to Chapter 84 and by the texts of CN codes 8517, 8517 82 and 8517 82 90. 4. An electronic assembly known as a Pinfet receiver consisting of the following components: PIN photo-detecting diode, microwave, FET amplifying transistors in chip form, bipolar semiconductor transistor chips, thick film printed resistors and chip capacitors. The PIN photodetecting diode is mounted on a substrate which is mounted on a further substrate together with the other components, the whole being enclosed in a metal casing and connected to a length of fibre optic cable (pigtail connection). 8517 90 92 Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature, Note 5 (B) (b) to Chapter 85 and by the texts of CN codes 8517, 8517 90 and 8517 90 92. 5. Parts of mobile telephones: Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature and by the texts of CN codes 8529, 8529 90 and 8529 90 98. (a) surface acoustic wave filter unit with a centre frequency of 45,5 MHz ( ± 50 kHz) and a bandwidth of 340 kHz at 3 dB (950 kHz at 20 dB) contained in a housing whose exterior dimensions do not exceed 5 x 13 x 21 mm, with not more than 6 connections. The filter is constructed in the form of a band-pass filter. It suppresses unwanted signals and noise from adjacent channels. 8529 90 98 (b) voltage-controlled oscillator with an oscillation frequency of 915 MHz or more at 4,5 V, and not exceeding 890 MHz at 1 V, contained in a housing whose exterior dimensions do not exceed 5 x 10 x 15 mm, with not more than 4 connections. The oscillator generates local signals which when mixed with the incoming high-frequency signals can be processed and demodulated into final speech signals. 8529 90 98 6. Endotracheal tubes principally used with anaesthetic apparatus. 9018 90 60 Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature, Note 2 b to Chapter 90 and by the texts of CN codes 9018, 9018 90 and 9018 90 60. 7. An electronic component tester consisting of a cabinet containing a calculator, a test head including a contact panel, a printer, a keyboard and a monitor. The circuit boards containing the components to be tested are placed on a contact panel where they are checkes. The contacts on the panel send an electric impulse to each component on the circuit board. The tester determines whether the results obtained from a given component are above or below a reference value (usually a voltage or frequency), stored in its memory before testing starts, in order to detect any defects. 9030 81 90 Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature, Note 3 to Chapter 90 and by the texts of CN codes 9030, 9030 81 and 9030 81 90. See also the explanatory notes to the combined nomenclature concerning subheading 9030 81 90. 8. An electronic circuit board tester consisting of a cabinet containing a calculator, a test head including connectors or a contact panel, a printer, a keyboard and a monitor. The tester checks the overall performance of the circuit board. The circuit board is attached to the connectors or placed on the contact panel. The tester sends electric impulses through the board and determines whether the results obtained for the board are above or below a reference value stored in its memory before testing starts. 9030 81 90 Classification is determined by the provisions of general rules 1 and 6 for the interpreation of the combined nomenclature, Note 3 to Chapter 90 and by the wording of CN codes 9030, 9030 81 and 9030 81 90. See also the explanatory notes to the combined nomenclature concerning subheading 9030 81 90.